Citation Nr: 0917042	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  06-11 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for a heart disability. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to 
July 1968.

This matter come before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision in which the 
RO denied service connection for a heart condition.  The 
Veteran filed a notice of disagreement (NOD) in October 2005, 
and the RO issued a statement of the case (SOC) in February 
2006.  The Veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in March 2006.  
Supplemental SOCs (SSOCs), reflecting the continued denial of 
the claim, were issued in April 2006 and October 2006.

In May 2008, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  

In July 2008, the Board remanded the matter to the RO (via 
the Appeals Management Center (AMC) in Washington, DC) for 
additional development.  After accomplishing further action, 
in January 2009, the AMC issued a SSOC reflecting the 
continued denial of the claim.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished. 

2.  Although the Veteran was seen for chest pain complaints 
in service, no heart disability was shown until several years 
after service, and the only medical opinion to address the 
etiology of current heart disability weighs against the 
claim.




CONCLUSION OF LAW

The criteria for service connection for a heart disability 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
1154, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a post-rating letter dated in August 2008 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim for service 
connection for a heart disability, as well as what 
information and evidence must be submitted by the Veteran, 
and what information and evidence would be obtained by VA.  
The letter also notified the Veteran that he could send VA 
information that pertains to his claim.  The letter also 
provided the Veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  

After issuance of the August 2008 letter, and opportunity for 
the Veteran to respond, the January 2009 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of the aforementioned notice.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect). 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records, VA and private treatment records, and the 
reports of June 1989, July 2004 and November 208 VA 
examinations.  Also of record and considered in connection 
with the appeal is the transcript of the Veteran's May 2008  
Board hearing, along with various written statements provided 
by the Veteran, and by his representative, on his behalf.   

In sum, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the claim on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic 
diseases, to include cardiovascular disease, which develop to 
a compensable degree within a prescribed period after 
discharge from service (one year for cardiovascular 
disability), although there is no evidence of such disease 
during the service.  This presumption is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  Also, while the disease need not be diagnosed within 
the presumptive period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  38 
C.F.R. § 3.307(c).

After a full review of the record, including the medical 
evidence and statements made by the Veteran and on his 
behalf, the Board finds that the claim for service connection 
must be denied.  

The Veteran's service  treatment records reflect that, in 
December 1967, the Veteran presented with complaints of pain 
in his chest.  In February 1968, the Veteran presented with 
complaints of fleeting recurrent chest pains and tightness 
after exercise.  He had no past history of shortness of 
breath or heart or lung disease.  An examination of the chest 
and heart were unremarkable.  Subsequent service treatment 
records, including the report of a June 1968 separation 
examination, are negative for complaints, findings, or 
assessments of any heart problems.  

Post service, in February 1989, the Veteran was admitted to 
the Jamaica Hospital with complaints of a history of 
recurrent supraventricular tachycardia (SVT) for the last 
five to six months.  The Veteran was diagnosed with recurrent 
SVT.

In June 1989, the Veteran was afforded a VA examination.  The 
diagnosis was SVT by history.

In July 2004, the Veteran underwent  VA general medical and 
heart examinations.  The  examiners noted that the Veteran's 
current cardiac treatment consisted of three prescription 
medications.  His blood pressure readings were 140/74 and 
120/80 in the left, and 140/76 in the right.  An EKG revealed 
sinus bradycardia, sinus tachycardia abnormality, and 
possible digitalis effect.  Abnormal EKG was noted.  Holter 
monitor testing revealed sinus rhythm with periods of sinus 
tachycardia, rare, isolated premature atrial contractions 
(PACs) were identified with one atrial couplet noted, 
nonspecific ST-T wave changes were identified, PR to 0.22.  
The diagnoses were history of SVT and sinus tachycardia, non 
specific ST-T wave changes.  After  the Veteran's service 
treatment records were with the claims file, the Veteran 
underwent another VA examination.  The May 2005 VA physician 
noted the Veteran's service treatment records had two entries 
from December 1967 with some atypical chest pain and he also 
noted the July 2004 VA examination diagnoses, as provided 
above.  The May 2005 VA physician opined that there was no 
clear relationship between the Veteran's chest pain in 1967 
and the essentially normal examination at present.  

In July 2007, the Veteran presented to the VA Medical Center 
(VAMC) in Brooklyn, New York with complaints of heart 
palpitations for the past 27 years.  The diagnosis was SVT.

In July 2007, the Veteran was admitted to the emergency room 
at the VAMC with complaints of atypical chest pains which 
were probably musculoskeletal in nature.

February 2008 holter monitor testing results showed sinus 
rhythm with periods of sinus tachycardia.  There were no 
ischemic changes and no evidence of heart block.

During the May 2008 Board hearing, the Veteran testified that 
he had undergone a procedure "where they go into your chest 
and zap your heart". 

During a November 2008 VA examination, the VA examiner 
indicated that the Veteran had SVT status post 
atrioventricular nodal reentry tachycardia ablation, coronary 
artery disease and left anterior descending stenosis 60 
percent; it was noted that the Veteran had heart problems 
associated with this diagnosis.  The examiner concluded that 
the Veteran's current heart condition of SVT was not as 
likely as not (less than 50/50 probability) the result of 
injury or disease incurred or aggravated during the Veteran's 
active service.  The examiner noted that while the Veteran 
was treated for atypical chest pains while in service, his 
heart examination was normal.  Per his discharge summary from 
the Jamaica Hospital in February 1989, the Veteran had SVT 
for the past 5 to 6 months.  The examiner indicated that 
there was no documentation regarding the exact date of onset 
of his SVT arrhythmia, but this condition was diagnosed many 
years after service.  In the examiner's opinion, this 
condition was not a result of military service.  As far as 
coronary artery disease was concerned, the examiner opined   
that this condition was not caused by or the result of the 
Veteran's military service.  He noted that coronary artery 
disease was diagnosed by cardiac catheter in July 2007.  He 
had a normal dobtamine stress echo.  The Veteran was only 20 
years old when he was in service and it was unlikely that he 
had coronary artery disease at that time.

After carefully considering the pertinent evidence, to 
include the Veteran's assertions and testimony, and argument 
advanced by his representative, on his behalf, the Board 
finds that the preponderance of the evidence weighs against 
the claim.

As indicated above, although the Veteran was treated for 
complaints of chest pains and tightness in service, no 
disability was found in service or shortly thereafter.  As 
indicated above, a February 1968 service treatment record 
reflects the Veteran's last complaint of chest pain, with 
subsequent service treatment records negative for additional 
complaints, findings, or diagnosis pertaining to the 
Veteran's heart or chest.  The report of the Veteran's June 
1968 separation examination shows that the Veteran's lung, 
chest and heart were evaluated as clinically normal. 

Additionally, the earliest evidence of any heart disability 
(then assessed as recurrent SVT) was in February 1989, more 
than 20 years after the Veteran's discharge from service.  
The Board notes that the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is a factor that tends to weigh 
against a claim for service connection.  See Maxson v. Gober, 
230 F. 3d 1330, 1333 (Fed. Cir. 2000).

Significantly, moreover, there is no competent evidence or 
opinion even suggesting that there exists a  medical nexus 
between current heart disability  and the Veteran's military 
service.  In fact, the only medical opinion to address the 
etiology of current heart disability weighs against the 
claim.  As indicated above, the November 2008 VA examiner 
indicated that, while the Veteran was treated for atypical 
chest pains while in service, his heart examination at the 
time was normal.  He opined that the Veteran's current heart 
condition of SVT was not as likely as not (less than 50/50 
probability) the result of injury or disease incurred or 
aggravated during the Veteran's active service.  None of the 
competent medical evidence currently of record includes any 
contrary opinion (that is, one that actually supports the 
claim), and neither the Veteran nor his representative has 
presented or identified any such existing medical evidence or 
opinion.  The Board also emphasizes that the fact that the 
Veteran's own reported history of a relationship between a 
heart disability and service as reflected in his treatment 
records does not constitute competent evidence of the 
required nexus.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  See also Reonal v. Brown, 5 Vet. App. 458, 461 
(1993); Elkins v. Brown, 5 Vet. App. 474, 478 (1993).

In addition to the objective evidence noted above, in 
adjudicating this claim, the Board has considered the 
Veteran's and his representative's oral and written 
assertions.  However, to the extent that such has been 
offered to establish a relationship between a current heart 
disability and service, such evidence must fail.  The matter 
of medical etiology, or relationship-the matter on which 
this claim turns-is within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the appellant and his representative are not 
shown to be other than laypersons without the appropriate 
medical training and expertise, neither is competent to 
render a probative (i.e., persuasive) opinion on a medical 
matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

Under these circumstances, the Board finds that service 
connection for a heart disability must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990). 


ORDER

Service connection for a heart disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


